The court properly assessed points under the risk factor for drug and alcohol abuse, based on extensive evidence of persistent drug use including defendant’s own admissions to the Probation Department (see People v Conway, 47 AD3d 492 [2008], lv denied 10 NY3d 708 [2008]; People v Arnold, 35 AD3d 827 [2006], lv denied 9 NY3d 813 [2007]), and it providently exercised its discretion in declining to grant a downward departure (see People v Guaman, 8 AD3d 545 [2004]). Defendant’s remaining contention is without merit. Concur — Tom, J.E, Nardelli, McGuire, Acosta and DeGrasse, JJ.